Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


	Please cancel withdrawn claims 11-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a method of ion beam etching comprising:
Positioning a mask with a window over a semiconductor package’s region of interest;
The window having an edge aligned with the ROI within a first vertical plane;
Sweeping a first ion beam with a first current density along the window’s edge to trench the semiconductor substrate along a second vertical plane;
Sweeping a second ion beam having a second, lower, current density along the window edge to trench the semiconductor at a portion between the second vertical plane and the first vertical plane.

The closest available prior art discloses knowledge in the art of imaging/trenching a semiconductor package with a first ion beam and second ion beam with lower density (see Chandler, as applied in previous office action) and use of a mask to restrict trenching operations (see Fujii, as applied in previous office action), however none of the prior art teaches nor suggests this process with the first and second ion beam sweeps trenching along respective requisite vertical plains as required by the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794